Citation Nr: 0104819	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for chronic disability 
manifested by joint pain due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
January 1993, including service in the Southwest Asia theater 
during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claim as not well grounded. 

This case was previously before the Board in June 2000, at 
which time the claim was found to be well grounded and 
remanded for additional development.  It has now been 
returned to the Board for further appellate consideration.  
The Board finds that the RO has substantially complied with 
the remand directives.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the instant case has been requested or obtained.

2.  The veteran served in the Southwest Asia theater during 
the Persian Gulf War.

3.  VA medical records, including records identified as 
"Gulf War Clinic" notes, show that the veteran has been 
treated for complaints of joint pain and that he has been 
prescribed Ibuprofen therefor.

4.  The veteran's mother and sister have submitted statements 
in which they have certified that the veteran has experienced 
pain and swelling of his joints since his service in the 
Persian Gulf War.

5.  The veteran has presented objective indications of 
chronic disability manifested by joint pain, including non-
medical indicators that are capable of independent 
verification.

6.  Some of the veteran's complaints of pain of the joints of 
his hands and fingers may be due to post-traumatic 
degenerative changes of the second metacarpophalangeal joint 
of the left hand and to residuals of an old fracture of his 
fifth metacarpal of the right hand.

7.  The record is otherwise negative for objective evidence 
perceptible to an examining physician to account for the 
veteran's complaints of joint pain.

8.  In the absence of any objective findings (other than 
evidence of old trauma to his fingers) to account of the 
veteran's complaints of joint pain, there is no basis for the 
assignment of a compensable rating for the joint pain.


CONCLUSION OF LAW

The veteran is not entitled to a grant of service connection 
for chronic disability manifested by joint pain due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 and Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's upper and lower extremities were 
clinically evaluated as normal on his December 1988 
enlistment examination and on his October 1992 expiration of 
term of service examination.

The veteran's DD Form 214 reflects that he was awarded the 
Southwest Asia Service Medical with 2 Bronze service stars, 
and the Kuwait Liberation Medal, among other awards and 
citations.

In January 1993, the veteran submitted an application for 
compensation on which he claimed service connection for a low 
back sprain, among other things.  No mention was made of 
aching joints.

The veteran underwent a VA general medical examination in 
March 1993.  At this examination, the veteran made no mention 
of aching joints in the hands, knees or ankles.  Examination 
of the veteran was negative for findings of aching joints.

VA medical records show that the veteran was seen for a 
Persian Gulf Registry examination in April 1993.  The section 
of the examination report entitled "Nature and Duration of 
Complaints" reflects that the veteran reported that after 
returning from the Persian Gulf he had had trouble breathing.  
The section of the examination report entitled "Past 
History" reflects that the veteran worked in a pharmacy at a 
VA medical center and was also a student and that there was a 
history of fracture of the right ring finger in childhood.  
The section entitled "System Review" reflects that review 
of the musculoskeletal system was negative for muscle or 
joint ache.  The veteran was 70.5 inches tall and weighed 223 
pounds.  Physical examination was negative for any pertinent 
abnormal findings.  In a letter dated subsequently in April 
1993, a VA physician informed the veteran that no 
abnormalities were found on his screening tests (chest X-ray, 
complete blood count, urinalysis, serum electrolytes and 
blood chemistries); cholesterol and thyroid function were 
also normal; and that at the present time there was no 
evidence that Persian Gulf duty was causing any hidden health 
problems.

VA medical treatment records that cover a period from 
September 1993 to February 1994 contain no pertinent findings 
regarding joint pain.

In a statement received by the RO in February 1997, the 
veteran reported, among other things, that he wished to file 
a claim for Persian Gulf syndrome to include aching joints.  
Later that same month, the RO sent a development letter to 
the veteran regarding the types of evidence he should submit 
regarding his Persian Gulf related claim.

VA medical examinations conducted in March 1997, including an 
examination of the spine, contain no pertinent findings 
regarding the veteran's claim of service connection for 
aching joints.

The veteran subsequently underwent a VA general medical 
examination in April 1998.  The instructions for this 
examination note, in part, that the veteran had claimed 
service connection for joint pain due to an undiagnosed 
illness.  The examiner was requested to perform all necessary 
tests and to determine if the veteran's symptoms were related 
to a diagnosed condition or if objective indications of an 
undiagnosed condition were clinically found.

The report of the April 1998 VA general medical examination 
reflects that the examiner had the veteran's claims file and 
hospital records for review.  It was noted that the veteran 
had had a Persian Gulf Registry examination in 1993, and that 
the veteran complained at that time of joint pains, among 
other things.  Further, it was noted that the veteran still 
complained of joint pains, although mostly his hands and 
knees were involved.  It was also noted that the veteran did 
not take prescribed medication, but did take Motrin about 2-3 
times a week for the joint pains.  The veteran worked in a VA 
pharmacy as a pharmacy technician.  On musculoskeletal 
examination, the veteran complained of pain in his knees, 
hands, and ankles.  Examination of the knees and ankles 
revealed no external abnormality, no edema, and no deformity.  
Moreover, both knees were found to give a full range of 
motion, as did the ankles.  There was no lateral instability 
of the knees, and Drawer sign was negative.  Also, it was 
noted that the veteran was able to do a full knee bend, but 
that pain was felt in the left knee on full flexion.  The 
examiner found no deformity of the hands, and found the 
veteran to have normal movements on examination.  The veteran 
was able to touch the median palmar crease of his hand with 
his four fingers, and had full movement of the thumb.  The 
examiner also stated that the veteran had no pain in the 
knees or hands at the time of the examination.  X-rays of the 
veteran's knees were found to be normal, with no significant 
abnormalities seen of the osseous or soft tissue structures.  
X-ray of the left hand revealed a slight irregularity at the 
second metacarpal joint, thought to be related to old post-
traumatic sequelae.  X-ray of the right hand revealed 
findings consistent with an old fracture of the fifth 
metacarpal.  Diagnoses from this examination included 
negative examination of both knees; negative examination of 
the hands, with a healed fracture right fifth metacarpal; and 
negative examination of the ankles.

A Persian Gulf War Checklist is on file, dated in July 1998, 
which reflects that the veteran had verified service in the 
Southwest Asia theater from August 1990 to March 1991.

In the July 1998 rating decision, the RO denied the veteran's 
claim of service connection for aching joints due to an 
undiagnosed illness as not well grounded.  The RO found that 
there was no record of joint pain as due to an undiagnosed 
illness showing a chronic disability subject to service 
connection.  

Following the July 1998 rating decision, VA medical records 
were added to the file which cover a period from May to 
November 1998.  These records are identified with the heading 
"Gulf War Clinic" notes.  In October 1998 it was noted that 
he continued to complain of pain in the joints of the knees 
and fingers.  He denied any redness or swelling or increased 
heat in the joints.  The symptoms were helped by the use of 
Motrin.  Examination of the joints, the hands, wrists, and 
knees, was negative for swelling, redness or increased 
warmth.  Joint motion was within normal limits.  The 
following impression was given:  complaints of joint pains 
with negative examination and work-up to date.  The veteran 
was referred to Rheumatology.  Records from November 1998 
reflect that the veteran continued to complain of joint pain.  
He reported that he had deep knee pain bilaterally, sometimes 
associated with hand pain.  There was no swelling or 
erythema.  Ibuprofen helped, but the pain reemerged once 
Ibuprofen wore off.  The physician reported that there was no 
evidence crepitus or of acute arthritis of the hands, wrists, 
or knees.  There was full range of motion of all joints and 
he had a good grip bilaterally.  An impression of 
asymmetrical arthralgias was given.

Also added to the file were lay statements dated in January 
1999 from the veteran's mother and sister.  Both of them 
asserted that the veteran did not have any medical problems 
prior to his service in Southwest Asia, and that he had 
experienced pain and swelling in his joints ever since his 
return therefrom.  His sister reported that the veteran used 
to play football with her and her husband prior to his 
service in Southwest Asia.  However, since his return, they 
had to take periodic breaks because the veteran's hands and 
knees would ache and swell.

It is noted that private medical records are also on file 
from the Lovelace Medical Center, and the University of New 
Mexico, but contain no pertinent findings regarding aching 
joints.

In June 2000, the Board found that the veteran's claim was 
well grounded, and, as such, VA had a duty to assist the 
claimant in developing the facts pertinent to his claim.  The 
Board found that it was unclear from the record whether 
history, physical examination, and laboratory studies had 
ruled out the existence of recognizable clinical entities 
which might be responsible for the veteran's complaints.  
Consequently, the Board remanded the claim for additional 
development.

Additional VA medical records were added to the file which 
covered a period from April 1993 to March 2000, some of which 
were already of record.  Records from March 2000 note that 
his medications included Ibuprofen, and that his active 
problems included arthritis, traumatic, primary.

The veteran was accorded a VA medical examination for 
disability evaluation purposes in August 2000.  At this 
examination, the examiner noted that the claims file had been 
reviewed and summarized the contents thereof.  The veteran 
reported that he continued to experience pain in both hands, 
both knees, the digits of the feet, and his shoulder.  He 
also described the severity of these symptoms.  It was 
reported that the veteran was not affected with discomfort 
and pain in his joints from his activities of daily living or 
from his occupational activities.  He worked 12-hour shifts 
as a pharmacy technician filling medications and helping in 
the preparation of IV medications.  He was also involved in 
gun shows, rode his bicycle about 3 miles two times a week, 
and walked about 2 miles two times a week.  He walked into 
the examination room in no apparent discomfort.  He was 70.5 
inches tall and weighed 249 pounds.  Examination of the 
joints of the upper and lower extremities on inspection was 
negative.  There was no anatomical deformity, no ankylosis, 
and no sign of any inflammatory condition such as redness and 
swelling.  Palpation was negative.  Further, there was no 
tenderness on pressure palpation.  There was no effusion.  
Range of motion of all the joints of the upper and lower 
extremities was full without any discomfort.  Both knees were 
found to be stable.  X-rays taken of the right and left 
wrist, right and left foot, and the right and left knee were 
all normal with no evidence of acute trauma or significant 
degenerative changes.  The examiner diagnosed the following:  
1) old post-traumatic degenerative disease, second 
metacarpophalangeal joint (MCP) of the left hand; 2) old 
fracture, fifth metacarpal, left (sic) hand; and negative 
findings (other than above diagnoses #1 and #2) of joints of 
upper and lower extremities.  Regarding the etiology of any 
joint pain found to be present, the examiner stated that, at 
the time of the examination, no joint pain was elicited.  
Further, the examiner noted that the veteran apparently had 
experienced old trauma to his hands as evidenced by 
radiological findings in April 1998 of old post-traumatic 
degenerative changes of the second metacarpophalangeal joint 
of the left hand and an old fracture of his fifth metacarpal 
of the right hand.  The examiner stated that he could not 
determine whether this was an intercurrent or superseding 
injury in relation to his service in the military.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 19.5)), has held that compensation may 
be paid under 38 C.F.R. § 3.317 for disability which cannot, 
based on the facts of the particular veteran's case, be 
attributed to any known clinical diagnosis.  The fact that 
the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under section 3.317.  
However, service connection may not be presumptively 
established under 38 U.S.C.A. § 1117(a) for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  See VAOPGCPREC 8-98. 

A chronic disability resulting from an undiagnosed illness 
referred to in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from 38 C.F.R. Part 4 for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  The Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part VI, 
paragraph 7.22, pertaining to compensation for undiagnosed 
illnesses of Persian Gulf Veterans suggests at paragraph 
7.22(g)(2)(b) that the most appropriate criteria for 
evaluating joint pain are set forth in Diagnostic Code 5002, 
the code for rating rheumatoid arthritis.

Diagnostic Code 5002 provides a minimum rating of 20 percent 
for rheumatoid arthritis when the diagnosis is well 
established and there are one or two exacerbations a year.  A 
40 percent evaluation is warranted for rheumatoid arthritis 
as an active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

Diagnostic Code 5002 provides that chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary has a duty to notify a claimant of the evidence 
needed to substantiate a claim for benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).


Analysis.  As noted above, VA has a duty to notify and assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  Here, the 
veteran was advised of the pertinent laws and regulations 
regarding claims of service connection for Persian Gulf 
undiagnosed illnesses in both the November 1998 Statement of 
the Case and the June 2000 Board decision.  Further, VA has 
accorded the veteran several examinations for the specific 
purpose of evaluating his claim, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested.  Accordingly, the 
Board finds that the both the duty to assist and the duty to 
notify have been fulfilled in the instant case.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000 on November 9, 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  However, in the instant case, the Board had 
previously determined that the claim was well grounded, and 
remanded the case for additional development in accord with 
the duty to assist.  Moreover, for the reasons stated above, 
the Board has determined that the RO has complied with both 
the duty to assist and duty to notify provisions of the 
Veterans Claims Assistance Act of 2000.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by 
the decision herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board reiterates that for purposes of 38 C.F.R. § 3.317, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 

In the instant case, there is no dispute that the veteran 
served in the Southwest Asia theater during the Persian Gulf 
War.  Further, the veteran has alleged, and submitted 
supporting lay statements, that he has experienced aching 
joints since his service in the Persian Gulf War.  The 
veteran's mother and sister have both certified that the 
veteran's joints, identified as his hand and knees by his 
sister, swell.  Swelling would appear to be an objective 
indication or indicator of disability capable of independent 
verification.  VA medical records, including records 
identified as "Gulf War Clinic" notes, tend to support the 
veteran's assertion in that they show treatment on various 
occasions for complaints of joint pain, to include pain in 
the hands and knees, and that he had been prescribed 
Ibuprofen therefor.  The Board is of the opinion that the 
requirement for objective indications of chronic disability 
has been met.  Nevertheless, for the reasons stated below, 
the Board finds that the veteran is not entitled to a grant 
of service connection for chronic disability manifested by 
joint pain due to an undiagnosed illness.

The Board notes that the veteran was accorded VA examinations 
in April 1998 and August 2000 for the specific purpose of 
evaluating his aching joints claim, and that both examiners 
found no objective evidence of aching joints despite the 
veteran's subjective complaints of pain.  Moreover, both of 
the examiners noted that the claims file had been reviewed, 
which would have included the VA "Gulf War Clinic" notes.  
The Board also notes that these examination reports tend to 
show that at least some of the veteran's complaints regarding 
his hands may be attributed to known clinical diagnoses.  The 
August 2000 VA examiner noted that the veteran apparently had 
old trauma to both hands as evidenced by X-rays findings of 
old post-traumatic degenerative changes of the second 
metacarpophalangeal joint of the left hand and an old 
fracture of the fifth metacarpal of the right hand.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable to the residuals of trauma to the veteran's 
hands, as these provisions are explicitly limited to 
undiagnosed illnesses.  See Neumann v. West, 14 Vet. App. 12, 
23 (2000).

The Board further notes that the record does not reflect that 
the veteran has asserted that he sustained any hand trauma 
during his military service and the evidence on file does not 
suggest that the veteran's hand disabilities are related to 
his period of military service.  The service medical records 
show no treatment for or diagnosis of a disability of the 
hands and medical records dated in 1993 reflect that the 
veteran reported a childhood fracture of a finger on the 
right hand.  The physician who examined the veteran for 
disability evaluation purposes in August 2000 stated that he 
could not determine whether trauma to the veteran's hands was 
related to his military service.  Consequently, the Board 
finds that the record does not present a claim of service 
connection for residuals of trauma to either hand on a direct 
basis.  The veteran may, of course, raise such a claim in the 
future.

Other than any symptoms which may be attributable to trauma 
of the fingers, there is no competent medical evidence which 
attributes the veteran's complaints of joint pain to a known 
clinical diagnosis.  X-rays of the veteran's knees taken in 
April 1998 and August 2000 were clinically found to be 
normal.  The veteran does not assert that his problems were 
present prior to his release from service and the service 
medical records for the veteran show no treatment for or 
diagnosis of hand, ankle and/or knee problems during his 
period of active service.  Accordingly, there must be 
objective evidence that these undiagnosed disabilities are 
manifest to a degree of 10 percent or more for the veteran to 
be entitled to a grant of service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1).

The criteria for determining whether the veteran has a 
chronic disability manifested by joint pain which warrants a 
rating of 10 percent or more are found at 38 C.F.R. Part 4, 
VA's Schedule for Rating Disabilities.  The provisions of 38 
C.F.R. §§ 4.40 to 4.73 provide criteria for rating a 
disability of the musculoskeletal system.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which of two evaluations should be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the provisions of M21-1 suggest that it would 
be appropriate to rate joint pain by analogy to rheumatoid 
arthritis, using the criteria set forth in Diagnostic Code 
5002.  In applying the criteria set forth in the code to the 
existing facts, the Board finds that the record does not 
demonstrate the requisite objective manifestations for a 
compensable disability evaluation under Diagnostic Code 5002.  
There is no medical evidence which suggests that the 
veteran's joint pain is a manifestation of any active disease 
process.  VA outpatient treatment records dated in November 
1998 reflect that the veteran was evaluated for complaints of 
joint pain and that the physician reported that there was no 
evidence of acute arthritis of the hands, wrists, or knees.  
There was full range of motion of all joints.  No examination 
has revealed any clinical findings suggestive of an active 
disease process to account for the veteran's complaints of 
joint pain.  As the medical evidence of record does not show 
that the veteran has active disease process, the Board 
concludes that a compensable disability evaluation is not 
warranted for the veteran's joint pain under provisions of 
Diagnostic Code 5002.

Diagnostic Code 5002 also provides that chronic residuals of 
rheumatoid arthritis, such as limitation of motion, are rated 
under the appropriate diagnostic codes for the specific 
joints involved and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, see also  38 C.F.R. Part 4, 
Code 5003.

VA medical records, including records identified as "Gulf 
War Clinic" notes, show that the veteran has been treated 
for complaints of joint pain and that he has been prescribed 
Ibuprofen for these complaints.  The veteran's mother and 
sister have submitted statements in which they have certified 
that the veteran has experienced pain and swelling of his 
joints.  

When the veteran was examined for disability evaluation 
purposes in April 1998, the examiner found no external 
abnormality, no edema, and no deformity.  Moreover, both 
knees were found to have a full range of motion, as did the 
ankles.  There was no lateral instability of the knees, and 
the Drawer sign was negative.  The examiner further stated 
that the veteran had no pain in the knees or hands at the 
time of the examination.  The veteran was seen for treatment 
in October and November 1998 for complaints of joint pain.  
Examinations in October and November 1998 were negative for 
swelling, limitation of motion, or any other pertinent 
abnormality.  When the veteran was again examined for 
disability evaluation purposes in August 2000, the examiner 
found no anatomical deformity, no ankylosis, and no sign of 
any inflammatory condition such as redness and swelling.  
There was no tenderness on pressure palpation.  There was no 
effusion.  Range of motion of all the joints of the upper and 
lower extremities was full without any discomfort.  Both 
knees were found to be stable.  The examiner stated that at 
the time of the examination, no joint pain was elicited.

Thus, the physicians who examined the veteran for disability 
evaluation purposes in April 1998 and in August 2000 were 
unable to identify any objective evidence of disability 
manifested by joint pain.  In fact, the veteran had no pain 
in the knees or hands at the time of the April 1998 
examination and no joint pain was elicited at the time of the 
August 2000 examination.  No limitation of motion of any 
joint has been identified on any examination.  While the 
veteran's mother and sister indicated that the veteran 
manifested swelling of joints, no examination has revealed 
any evidence of swelling, muscle spasm, or painful motion.

As noted above, disability evaluations are primarily 
determined by comparing objective clinical findings with the 
criteria set forth in the rating schedule.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Multiple VA examinations for 
disability evaluation purposes and for treatment purposes 
have been entirely negative for any objective clinical 
findings (other than X-rays evidence of old trauma to 
fingers) to account for the veteran's complaints of joint 
pain.  In the absence of any clinical findings to account for 
the veteran's complaints of joint pain, the Board has no 
findings to compare with the criteria set forth in the rating 
schedule.  While the rating factors include consideration of 
functional loss due to pain, the pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  As 
noted above, inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the Board has taken into consideration the veteran's account 
of his symptomatology, including his complaints of pain, the 
statements of the veteran's mother and sister that they 
witnessed swelling of the veteran's knees, and the outpatient 
treatment notes pertaining to treatment for aching joints.  
However, the outpatient treatment records as well as the 
results of the VA medical examinations conducted in April 
1998 and August 2000 are entirely negative for any objective 
findings to account of the veteran's complaints (other than 
X-ray evidence of residuals of trauma to his hands).  The 
clinical findings are negative for any indication of weakened 
movement, excess fatigability, incoordination, limited 
motion, or painful motion of any joint.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, to include 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no provision upon which to assign a compensable rating 
for the veteran's joint pain.  Inasmuch as there are no 
pertinent objective findings to compare to the criteria for 
rating disability set forth in 38 C.F.R. Part 4, there is no 
basis for the assignment of a 10 percent rating for pain 
affecting any joint.  Accordingly, the Board concludes that 
the veteran is not entitled to a grant of service connection 
for disability manifested by joint pain due to an undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1).

As previously stated, the Board has determined that the duty 
to assist has been fulfilled, and that no additional 
development is reasonable in the instant case.  Nevertheless, 
the Board points out that the provisions 38 C.F.R. 
§ 3.317(a)(1) provide that that the veteran has until 
December 31, 2001, to present evidence that he has chronic 
disability manifested by joint pain which is disabling to a 
degree of 10 percent or more.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for disability manifested 
by joint pain due to an undiagnosed illness.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for chronic disability 
manifested by joint pain due to undiagnosed illness is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

